Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2005

In Re: Chavis
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1973




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Chavis " (2005). 2005 Decisions. Paper 1152.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1152


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-220                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-1973
                                    ________________

                                        IN RE:
                                     SHARON CHAVIS,

                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D. N.J. Civ. No. 04-CV-06130)
                      District Judge: Honorable William H. Walls

                      _____________________________________

                    Submitted Under Rule 21, Fed. R. App. Pro.
                                APRIL 21, 2005
         Before: RENDELL, FISHER and VAN ANTWERPEN, Circuit Judges.

                                   (Filed May 19, 2005)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Sharon Chavis has filed a petition for a writ of mandamus, seeking to have this

Court direct the United States District Court for the District of New Jersey to refrain from

remanding to state court two matters that she had removed to federal court; Luis Pacheco

v Sharon Chavis, Superior Court of Hudson County, Special Civil Part, LT 17708-04, and
Bayonne Hospital v. Sami Kanaan, et al., Superior Court of New Jersey, Hudson County,

No. DJ 088812-04. Chavis also seeks to have this Court order the District Court to grant

a hearing to show cause why the matters should not be remanded. In an order dated

March 4, 2005, and entered on March 7, 2005, the District Court remanded the Pacheco

case to state court.1

       Mandamus is an appropriate remedy only in the most extraordinary of situations.

In re Pasquariello, 16 F.3d 525, 528 (3d Cir. 1994). To justify such a remedy, a petitioner

must show that she has (i) no other adequate means of obtaining the desired relief and

(ii) a “clear and indisputable” right to issuance of the writ. See Haines v. Liggett Group,

Inc., 975 F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States District Court, 426 U.S.

394, 402 (1976)).

       To the extent Chavis seeks to have this Court order the District Court not to

proceed on remanding the Pacheco case, the petition is moot, as the District Court has

already acted.2 To the extent she seeks to have this Court require the District Court to

hold a hearing before remanding the Bayonne Hospital case, she has not shown that she

has a clear and indisputable right to have this Court intervene. If Chavis is correct in her



       1
        It appears that Chavis prepared her petition for a writ of mandamus on March 5,
2005; thus, she was probably not aware that the District Court had entered this order.
       2
        Further, as the District Court remanded because it lacked subject matter
jurisdiction, this Court cannot review the District Court’s remand order on appeal or by
mandamus. Thermtron Products, Inc. v. Hermansdorfer, 423 U.S. 336, 345-46 (1976) (28
U.S.C. § 1447(d) prohibits review of remand orders based on § 1447(c)).

                                              2
assertion that the District Court has pendant jurisdiction to consider the state law claims

in Bayonne Hospital–we stress that we express no opinion as to whether she is correct –

then the District Court has discretion to decline to hear the case. Balazik v. County of

Dauphin, 44 F.3d 209, 216 (3d Cir. 1995). Where the District Court may exercise its

discretion, mandamus is not appropriate.

       For the foregoing reasons, we will deny the petition.




                                              3